Citation Nr: 0716777	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 13, 2002 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2004 decision by a 
decision review officer at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
That decision granted service connection for PTSD, rated as 
100 percent disabling, effective March 13, 2002.  

In October 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In January 1986, the RO denied service connection for 
PTSD.  The veteran was duly notified and did not perfect a 
timely appeal.  He did not respond to the August 1986 
statement of the case.  

2.  The next communication from the veteran was received by 
VA on March 13, 2002.  

3.  There was no clear and unmistakable error in the January 
1986 rating decision.  


CONCLUSIONS OF LAW

1.  The January 1986 rating decision was final.  38 U.S.C. 
4005 (1985); 38 C.F.R. §§ 19.117, 19.124, 19.129 (1985).  

2.  The criteria for an effective date earlier than March 13, 
2002 for service connection for post-traumatic stress 
disorder (PTSD) have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an earlier effective date for service 
connection for PTSD; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
at that time to submit any evidence in his possession that 
pertained to his claim.  Although this notice was delivered 
after the initial assignment of an effective date, the 
veteran was not prejudiced, because the effective date is 
based on evidence of record.  Further, the notice gave the 
veteran over a year before his October 2006 Board hearing to 
identify any relevant evidence.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

In July 2006, the veteran was provided the notice about 
ratings and effective dates required by the United States 
Court of Veterans Appeals (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the veteran was 
granted the highest rating available, 100 percent, there was 
no prejudice as to the rating assigned.  The veteran was not 
prejudiced as to the effective date because he had actual 
knowledge of his right to appeal the date and did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical and personnel records have been 
associated with the claims file.  VA clinical records and 
examination reports have been obtained.  Stressor 
verification has also been obtained.  

Earlier Claim

The law contemplates the situation in which a previously 
denied claim would be reopened on the basis of new and 
material evidence and allowed.  It does not make benefits 
effective the date of the original claim.  Rather, the law 
provides that the effective date of an award based on a claim 
to reopen after final adjudication, shall not be earlier than 
the date of receipt of the application to reopen.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q) 
(2006).  

In this case, service connection for PTSD was denied by the 
RO in January 1986.  The veteran filed a timely notice of 
disagreement and a statement of the case was issued in August 
1986.  The veteran did not file a timely appeal.  38 U.S.C. 
4005 (1985); 38 C.F.R. §§ 19.117, 19.129 (1985).  Because he 
did not file a timely appeal, the January 1986 denial was a 
final decision.  38 C.F.R. § 19.124 (1985).  

Following the August 1986 statement of the case, the next 
communication from the veteran was received on March 13, 
2002.  That led to the development of new and material 
evidence, the reopening of the claim, and the grant of 
service connection for PTSD.  Because there was a previous 
final decision, benefits can be effective no earlier than the 
date of receipt of the application to reopen the claim, in 
accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(q).  In this case, the earliest communication which 
could be considered a claim to reopen was the communication 
received on March 13, 2002, so that is the earliest effective 
date.  

The argument has been advanced that a VA Form 21-4138 
received in June 1986 should have been accepted as a 
substantive appeal or a request for an extension.  The June 
1986 document was accepted, correctly, as a notice of 
disagreement with the January 1986 rating decision.  A 
statement of the case was then issued, and it is that 
document to which the veteran should have replied to complete 
his appeal.  Moreover, the June 1986 document declared that 
the veteran was "now prepared to follow through on my 
claim."

Service Records

38 C.F.R. § 3.400(q)(2) provides that where the new and 
material evidence used to reopen a claim consists of service 
department records, the effective date will be the date of 
receipt of claim on which the prior evaluation was made.  In 
this case, service department records pertaining to the 
veteran's unit documented one of his claimed stressors and 
led to the grant of service connection for PTSD.  However, 
these unit records were not the records referred to in the 
regulation.  The regulation notes that when service 
department records are use to reopen a claim, "it is 
considered these records were lost or mislaid."  The clear 
reference being to the veteran's medical and personnel 
records, which should be retrievable by his name or service 
number.  This does not refer to unit records used to verify 
stressors, because the veteran's input to identify stressors 
is necessary to search these records.  In 1986, the veteran 
had not cooperated with the development of his claim.  
Specifically, he had not responded to the October 1985 
request by the RO to fully describe the factors which he felt 
led to his PTSD.  The Court has noted that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the Board concludes that the 
provisions of 38 C.F.R. § 3.400(q)(2) do not provide a basis 
for an earlier effective date in this case.  

Clear and Unmistakable Error

The veteran has contended that the RO had all necessary 
information to support the claim at the time of the January 
1986 denial and, therefore, the denial was error.  Where 
error is found in a prior decision, the effective date will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2006).  
The error required for an earlier effective date must be a 
clear and unmistakable error (CUE).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  See Stallworth 
v. Nicholson, 20 Vet. App. 482 (2006).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The Board has considered the record at the time of the 
January 1986 denial.  It consisted of service medical records 
which did not document any stressors.  There were some 
psychiatric evaluations, but these were against the claim in 
that they only showed personality disorders.  Personality 
disorders are not disabilities for which service connection 
can be granted or compensation paid.  38 C.F.R. §§ 3.303, 
4.9, 4.127 (2006).  The service personnel records showed that 
while the veteran was trained as a dog handler, he was 
assigned to bridge construction upon arrival in Vietnam.  The 
service personnel records do not document any combat service 
or combat related awards.  

The record in January 1986 contained a diagnosis of PTSD, in 
a summary of VA hospitalization in August and September 1985.  
This summary referred to many stressors, but did not provide 
any information necessary for verification, such as dates or 
places.  

The Board's review of the evidence of record at the time of 
the January 1986 denial of service connection for PTSD shows 
that there was no evidence verifying claimed stressors.  The 
veteran has testified that he was mentally unable to deal 
with the requests for additional information at that time.  
Nevertheless, the necessary stressor information and 
verification were not in the record at the time of the 
January 1986 denial.  Because critical evidence was not of 
record, there was no CUE in the denial of the claim.  

The argument has been advanced, nevertheless, that the 
finality of the January 1986 rating decision should be 
negated by grave procedural error.  That is, that VA already 
had all the information it needed to verify the veteran's 
alleged stressors.  The record shows, however, that in August 
2003 the veteran first provided the unit, date range, and 
location-a "full description"-of the stressor ultimately 
verified by the service department.  He had not provided that 
information previously, although he had been asked to do so 
in October 1985.  There is no grave procedural error here.

Conclusion

The Board has considered the various ways to award an earlier 
effective date.  There is no claim to reopen earlier than 
March 13, 2002.  The records which were developed would not 
support an earlier effective date under the provisions of 
38 C.F.R. § 3.400(q).  Lastly, there was no CUE in the 
January 1986 decision.  There is simply no basis in the law 
or regulations for an effective date earlier than March 13, 
2002 for service connection for PTSD.  

	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than March 13, 2002, for service 
connection for post-traumatic stress disorder (PTSD) is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


